 

VIA ECF
October 18, 2018

United States District Court
' Eastern District of NeW York
' 100 Federal Plaza

Central Islip, NY 11722

| Honorable Magistrate Anne Y. Shields

RE: Adjournment on Consent for Conference on November 13, 2018 in
Avail 2. LLC v. Russo; Inde§ # 18-CV-01028-JFB-AYS

Dear Hon. Magistrate Shields:

Please be advised my office represent the Defendant, Darlene Russo, in the above-captioned
matter. After conferring With Plaintiff’s Counsel, all parties consent to adjourning the conference
in this action from Monday, November 5, 2018 to Tuesday, November 13, 2018 at 10:30 am.

Thank you for your consideration to this adjournment request on consent.

Sincer

Ivan E. Young, Esq.

cc: Alyssa Kapner, Esq.
Attorney for Plaintiff (via ECF)

ATTORNEYS & COUNSELORS AT LAW l 80 ORV|LLE DR|VE, SU|TE lOO| BOHEM|A, NY 11716
P1631.244.1433 l FZ 631.589.0949 l WWW.YOUNGLAWGROUP.ORG l |NFO@YOUNGLAWGROUP.ORG

 

